       Case 4:19-cv-00053-RH-MAF Document 59 Filed 03/29/21 Page 1 of 2

                                                                        Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




WALLACE GARY COLLIER,
a/k/a GARY WINTERS,

              Plaintiff,

v.                                            CASE NO. 4:19cv53-RH-MAF

JULIE L. JONES, WOODROW A. MYERS,
and CORIZON HEATL SERVICES,

              Defendants.

_____________________________________/


                             ORDER DENYING MS. JONES’S
                            AMENDED MOTION TO DISMISS


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 57. No objections have been filed. Upon consideration,

       IT IS ORDERED:

       1. The report and recommendation is accepted and adopted as the court’s

opinion.

       2. The defendant Julie L. Jones’s amended motion to dismiss, ECF No. 44, is

denied.


Case No. 4:19cv53-RH-MAF
       Case 4:19-cv-00053-RH-MAF Document 59 Filed 03/29/21 Page 2 of 2

                                                                       Page 2 of 2


       3. The case is remanded to the magistrate judge for further proceedings.

       SO ORDERED on March 29, 2021.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv53-RH-MAF
